Luke, J.
This is a suit on a forthcoming bond given by a claimant in attachment; and to entitle the plaintiff to recover there must have been a breach of the bond. There was no such breach, since there never was a fi. fa. in the attachment ease. Nor was there a judgment or fi. fa. in the claim case. A judgment in attachment can be enforced only by execution. Civil Code (1910), § 5122. See also Rogers v. McDill, 9 Ga. 506. The plaintiff seeks to avoid this result by saying that there was a breach because the property was not produced on demand and was dissipated. This contention is, however, unsound, since he could not make a legal demand or complain of the dissipation of the property, until’legally in position to sell it, and he could not be 'legally in position to sell until he had a fi. fa. See Hatton v. Brown, 1 Ga. App. 747 (2) (57 S. E. 1044); Lassiter v. Byrd, 55 Ga. 606.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.